MEMORANDUM **
Paul Black appeals from the district court’s order granting Land America Financial Group’s (“Land America”) motion for attorney’s fees. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review *707for an abuse of discretion, Thomas v. City of Tacoma, 410 F.3d 644, 646 (9th Cir. 2005), and we affirm.
The district court acted within its inherent authority by assessing attorney’s fees against Black based on evidence that he acted in bad faith throughout the course of the litigation. See Chambers v. NASCO, Inc., 501 U.S. 32, 45-46, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991) (“[A court] may assess attorney’s fees against [a] party ... when a party shows bad faith by delaying or disrupting the litigation or by hampering enforcement of a court order. The imposition of sanctions in this instance ... reaches a court’s inherent power to police itselff.]”); Lockary v. Kayfetz, 974 F.2d 1166, 1174-75 (9th Cir.1992) (affirming sanctions against party for prosecuting an unsupported claim and failing to comply with court order for more specific pleading), superseded on other grounds as recognized in Margolis v. Ryan, 140 F.3d 850, 854-55 (9th Cir.1998).
We decline to consider Black’s contention that the fee award was excessive because Black did not raise that issue before the district court. See Fair Housing of Marin v. Combs, 285 F.3d 899, 907-08 (9th Cir.2002).
Black’s remaining contentions are unpersuasive.
Land America’s request for attorney’s fees on appeal is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.